Name: Commission Regulation (EEC) No 2427/85 of 28 August 1985 fixing the monetary coefficient applicable on imports of dried grapes
 Type: Regulation
 Subject Matter: monetary economics;  trade;  plant product;  prices
 Date Published: nan

 29 . 8 . 85 Official Journal of the European Communities No L 230/11 COMMISSION REGULATION (EEC) No 2427/85 of 28 August 1985 fixing the monetary coefficient applicable on imports of dried grapes prices as set out in Annex II of that Regulation are calculated as specific percentages of the minimum import price ; whereas as a result the monetary coeffi ­ cient should apply both to the minimum import prices and the import prices, HAS ADOPTED THIS REGULATION : Article 1 After having converted the minimum import prices and the import prices as set out in Annexes I and II of Regulation (EEC) No 2238/85 into one of the following national currencies by applying the agricul ­ tural conversion rate, the resulting amount shall be multiplied by the following coefficient : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 4a (7) thereof, Having regard to Commission Regulation (EEC) No 2237/85 of 30 July 1985 laying down detailed rules for the application of the minimum import price system for dried grapes (3), and in particular Article 4 thereof, Whereas Article 4 of Regulation (EEC) No 2237/85 provides that the Commission shall fix a monetary coefficient equal to the real monetary gap between the agricultural conversion rate for the currency of a Member State and the central rate, or, where appli ­ cable, the market rate when that gap is equal to or more than 2,5 percentage points ; Whereas Commission Regulation (EEC) No 2238/85 (4) fixes the minimum import price applicable to dried grapes during the marketing year 1985/86 as well as the countervailing charges to be imposed where that price is not observed ; whereas the import  for the German mark :  for the Dutch guilder :  for the Greek drachma :  for the Italian lire :  for the pound sterling : 0,972, 0,972, 1,075, 1,049, 0,968 . Article 2 This Regulation shall enter into force on 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 81 , 23. 3 . 1985, p. 10 . (3) OJ No L 209, 6. 8 . 1985, p. 24. 4) OJ No L 209, 6. 8 . 1985, p. 26.